DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 10/6/2021 have been fully considered but they are not persuasive.  The newly amended limitations are disclosed in the Ninomiya and have been cited in the updated rejection below.  Furthermore, the applicant has not set forth any specific arguments or citations that explain why the Ninomiya reference does not disclose the newly amended limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninomiya et al (U.S. Patent #5981085).
	With respect to claim 1, Ninomiya teaches a heat sink comprising:
a base plate (Figs. 1-14, base 2) with an assembly surface for an electronic component (Figs. 1-4, 7; Col 6 Ln 5);

wherein the base plate comprise a metal-ceramic composite with a ceramic phase and a metallic phase (Col 5 Ln 56-67);
the cooling structure comprises a metal (Col 5 Ln 65-67);
a bond between the cooling structure and the base plate consists of a purely metallic bond between the cooling structure and the metallic phase of the base plate (Col 5 Ln 65 – Col 6 Ln 2); the bond being formed by melting the metal in the cooling structure and the metallic phase of the base plate (Col 11 Ln 4-6; Col 14 Ln 15-57; Col 17 Ln 20-35). 
With respect to claim 2, Ninomiya teaches a metallic joining auxiliary forming the metallic bond (Fig. 8, solder 10). 
With respect to claim 3, Ninomiya teaches that the metallic phase of the base plate and the metallic phase of the cooling structure comprise a matched metallic material (Col 5 Ln 56-67). 
With respect to claim 4, Ninomiya teaches that the metallic bond comprises a weld bond (Col 4 Ln 38-46). 
With respect to claim 5, Ninomiya teaches that the base plate comprises a metal-matrix composite (Col 6 Ln 31-42).
With respect to claim 6, Ninomiya teaches that the cooling structure comprises at least of fins or pimples (Fig. 1, 3). 

claim 8, Ninomiya teaches an electronic assembly comprising: 
a substrate serving as an interconnect device (e.g. Fig. 3, 8; or Col 6 Ln 55-67; e.g. an insulating layer with circuit pattern) with an electronic component (Figs. 1-14, 7) mounted thereon;
a heat sink (Figs. 1-14, 1);
wherein the substrate comprises a ceramic material (Col 6 Ln 66; Col 7 Ln 50);
the substrate is secured on a mounting side of the heat sink;
wherein the heat sink comprises a base plate (Figs. 1-14, base 2) with an assembly surface for an electronic component (Figs. 1-4, 7; Col 6 Ln 5) and a cooling structure (Figs. 1-14, 3) bonded to the base plate increasing a surface area of the heat sink;
wherein the base plate comprises a metal-ceramic composite with a ceramic phase and a metallic phase (Col 5 Ln 56-67);
the cooling structure comprises a metal (Col 5 Ln 65-67); and a bond between the cooling structure and the base plate consists of a purely metallic bond between the cooling structure and the metallic phase of the base plate (Col 5 Ln 65 – Col 6 Ln 2); the bond being formed by melting the metal in the cooling structure and the metallic phase of the base plate (Col 11 Ln 4-6; Col 14 Ln 15-57; Col 17 Ln 20-35). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al (U.S. Patent #5981085), in view of Alexiou et al (U.S. Pub #2016/0069622).
With respect to claim 7, Ninomiya does not teach a channel for a cooling medium formed in the cooling structure. 
Alexiou teaches a cooling structure comprising a channel for a cooling medium (Fig. 10 and Paragraph 75).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya to comprise a channel for a cooling medium as taught by Alexiou in order to cool the cooling structure (Paragraph 75). 
With respect to claim 9, Ninomiya teaches a method of producing a heat sink, the method comprising:
fabricating a cooling structure (Figs. 1-14, 3) on a base plate (Figs. 1-14, 2);
wherein the base plate comprises a metal-ceramic composite including a ceramic phase and a metallic phase (Col 5 Ln 56-67);
the cooling structure comprises a metal (Col 5 Ln 65-67); 

the bond being formed by melting the metal in the cooling structure and the metallic phase of the base plate (Col 11 Ln 4-6; Col 14 Ln 15-57; Col 17 Ln 20-35). 
Ninomiya does not teach that the cooling structure is fabricated using an additive manufacturing process.
Alexiou teaches an additive method for a heat sink, wherein the cooling strucfure is fabricated using an additive manufacturing method (Paragraph 5-6, 60, etc). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya using a selective laser melting method or an electron beam melting method as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 
With respect to claim 10, Ninomiya does not teach
inserting the base plate into a system for additively manufacturing the heat sink; and
constructing the cooling structure on the base plate using an additive manufacturing process. 
Alexiou teaches inserting the base plate into a system for additively manufacturing the heat sink; and

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya by inserting the base plate into a system for additively manufacturing the cooling structure as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 

With respect to claim 12, Ninomiya teaches that the base plate comprises part of a power electronics module (Col 23 Ln 51 – Col 24 Ln 4). 
With respect to claim 13, Ninomiya teaches that the base plate comprises a mixture of a ceramic material and a metallic material (Col 6 Ln 31-42).
With respect to claim 14, Ninomiya does not teach that the additive manufacturing method includes a selective laser melting method or an electron beam melting method. 
Alexiou teaches an additive method for a heat sink, wherein the additive manufacturing method includes a selective laser melting method or an electron beam melting method (Paragraph 5-6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya using a selective laser melting method or an electron beam melting method as taught by . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al (U.S. Patent #5981085), in view of Uhleman et al (U.S. Pub #2014/0321063)
With respect to claim 11, Ninomiya does not teach that an electronic circuit has been previously mounted on the base plate. 
Uhleman teaches forming a cooling structure (Fig. 5, 100) on a base plate (Fig. 5, 102), wherein an electronic circuit (Fig. 5, 200) has been previously mounted on the base plate.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to mount an electronic circuit on the base plate previous to the step of forming the cooling structure as taught by Uhleman in order to achieve the predictable result of providing a package lid over the electronic circuit (Paragraph 28). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826